..,.                                                   .,

                         •
                         ·····.~.. .. .......... .
                                                         ., .m-;.v;.l:"'l-~.;.~, ...j, '~
                                  - ,_.,
                      ....   \-
                                                                                            ;       .
                                                                                                -'"''1.




                                                                                                                  FILED IN
                                                                                                          COURT OF CRIMINAL APPEALS

                                                                                                                .OCT 01 2015
                                           Docket No. WRIT 1001.
                                           Re: Cause No: E0004327                                             Abel Acosta, Clerk

STATE OF TEXAS:                                                   § IN THE ELLIS COUNTY
                                                                  §
           PLAINTIFF                                              § COURT AT LAW No.2
                                                                  §
     vs.                                                          § 109 SOUTH JACKSON St.
                                                                  §
Frederick-William: Van Hom                                        § WAXAHACHIE, TEXAS
                                                                  §
            Relater                                               § 75168


                                            Notice of Appeal
     I am Appealing the· September 9th- order of Ellis county court at law No; 2.
      Please take 'Notice of Appeal: Pleading'. Filed here with is a CD of the
appellants record if I did not provide you a paper copy.            ·

      The count court at law No. 2 is being given notice only, with the paper
record & the request for the clerks record. The docketing statement & fee are
going to the Court of Criminal Appeals.



As an interested party, Non-attorney, Witness, Man & Living Spirit Expressly
Reserving All Liberties.                                             ·
P~t}j~ ~"'~ ~ ~ay of September 2015, by Petitioner:
Frederick-William: Van Hom
2334 S. Hwy. 77 ·
Waxahachie,Texas 75165                                                                                       · RECEIVED IN
Ph. No. 972 937 6059                                                                  COURT OF CRIM!~JtU. APPEALS
                                                             .iocument contains some
                                                        .::;~s that are of poor quality
                                                     '.: the time of imaging.
                                                                                                             Abet Acosta, Clerli
Appellate Docket Number:

Appellate Case Style: Style:

                          Vs.   State of Texas




Amended/corrected statement:     D
                                                 DOCKETING STATEMENT (Criminal)
                                              Appellate Court: ~~~~lli{~~ii\!~~Y&!i
                                  (to be filed in the court of appeals upon perfection of appeal under TRAP 32)




Appellant Incarcerated?    DYes     ciNo
Amount of Bond: t[~jW.~t'tfl~~f~~\1~~-~~1                              D Appointed                D District/County Attorney
~ 0 p,. '"~-'jo.-->\                                             0Retained                  D   Public Defender
                                                                       Firm Name:
                                                                       Address 1:
                                                                       Address 2:      fit.~!fl~~\\8!1~~1:~ti~l~\~i1WI~X~~~~
                                                                       City:           f~~4~\t~ltiti~ili[~Wf.~~~~4f~~~~1[~~
                                                                       State:
                                                                       Telephone:
                                                                       Fax:
                                                                       Email:
                                                                       SBN:




                                                                 Page I of5
                                                                               First Name:
Last Name:                                                                     Middle Name:        ~*~j'ftl~-lfllllf.~f[~ml2l~r~lf~~~
                                                                               Last Name:          ~~~~~11}!~~~Jit¥i~1Ji~~~*~4ij]i~lf!~t~]
                              0         0No
                                                                               ~~:~o:::~~{.{f~~ Bisbic~j~~!~:; b.. 'f.J("H'""

                                                                                                    or ~          io -tk. jv.,..~Jit.~ '"''~--'   w


Motion in Arrest of Judgment: D Yes
Other: DYes D No
If other, please specify: ~f.i]~~Il~~~~~~~~;~




Motion and affidavit filed:       DYes    0     No   0   NA
                                                     DNA
Date of order:                                       DNA
Ruling on motion: D Granted D Denied                 DNA



                                                                          Pnge2ofS
Court:     ~;~~~~f[~Jlt~fRi~f£U~~t?iJ~~filt11~Jjffif~                         Clerk's Record:


                                                              1
County:  [1f~%\\\1~i1f.~i~~~~.ft.t~~~~If[~~~~~~1~~JR~~~~~fia                  Trial Court Clerk:               0   District   0   County
Trial Court Docket Number (Cause no):        t
                                            000 L\~ 2 ·                       Was clerk's record requested?                   ~es 0        No
Trial Court Judge (who tried or disposed of the case):( ;)J')s-A y·
 (CA'-')~"tt 15      WRIT          \00\                                           :::::·d:;::~~~~~~~@]jl~
First Name:                                                                   Were payment arrangements made wi~lerk?
Middle Name:                                                                                                                      ~Yes     0   No   0   Indigent
Last Name:                                                                                                                     ~"ov-'~         tJ{....,... ocr~
                                                                                                                               ow\y                   .
Address 1:         ~rln~11llR~~t~~!~f!rrta1i~
Address 2:         ~~~~ll8til~~i!il~~1ii.1t~i11

~=~: t~[:::r~:~~~;i:;~i:
Telephone:         ~J!tl.l!tfr~ill ext.          ;&~mit~
Fax:       ~lflll'i~~il11m
Email:     ~[~wi\~~&fbi~1:11'Tttl1~~~~~~~~~lr(c>w-~ b.~ L..v->'TvJI)

Reporter's or Recorder's Record:       _/
Is there a reporter's record? 0 Yes []lNo
Was reporters I                    r-L.Yes 0No
                record requested?. 1\ll'                ~ l-, ,    rl.a
                                                                   I)~"V.. , J)
                                                                             ~      "T\
                                                                                     1 "'-"'   --·ct. ~(..~ o..i 4 ""p'-
                                                                                          e ,,..1J
                                                                                             r ' - I~
                                                                                                    ..... (
                                                                                                           ~   urv

       the reporter's record electronically recorded?      Yes   0 No L-1.11\.N,-c..-.f""'' (.,~ r,-t.'TJ,...., ~Nf~"V~
                                                           ~Y ~~              \-\    ~A»-S Nt>{ "'        U"'-""..l    &[     rl..)\ ..~~


0   Court Reporter                       D   Court Recorder
D   Official                             D   Substitute




Address 1:
Address 2:
City:
State:




Email:
          §J!t!t9m:¥f~LI{~i{~
         Vs.                                                                                                    r-~"'c'"~ 1t o~·Jf>l;J
  71cr·t~ Wl"s-\;\,J \;._. 2ool              1~                                                                k~ A -1lS ,;... -t'M...~t~..
                                                                                                              1 ~;)_,,-.t..:.\
     ~   ]3 L\
               ==~""'



                                                                                    oate:   ~~~1i~Ja~BNa%'i11J
                                                                                    State Bar No:   ~--tl1!fl~~!~§ili1
Printed Name:

Electronic Signature: ~fj1l~lf1lj~f.i~~l~~il~~ff~1~{1@i~~W~1~ii~~f.l~~
         (Optional)




                                                                c~~'(Jt o\ ~ tV'v)~ w,~\,-1 ~
                                                               t1v--i t"'~ 11 {)\}\ '!ftv:.1"'J".t J... I"'-~ ~ s~""~ o'"'" ~ \A)\-T
Signature of counsel (or prose party)




         Served:
Certificate of Service Requirements (TRAP 9.5(e}}: A certificate of service must be signed by the person who made the service and must
state:                      (1) the date and manner of service;
                            (2) the name and address of each person served, and
                            (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                   Page4of5
Please enter the following for each person

Date Served: ~¥J~~f~~~l~3~~~~W~~~1
Manner Served: 1~~~li~?i~l~~~~~~~Mt~f~1
First Name:  ·lf1~llit~~J1JilllifBJ~ii~~~~ll%~I~~~~Jl~~£iiill
Middle Name: !~~~,J~~li~!1~~~~fjli~~~~~1!~~~1~~~~
Last Name:   l~j~~fj~~~!~m~~~Jit~!WI~I@1t~tfll~ ·
Suffix: ~~!~~~~~~


Address 1:
Address 2:     ~i:~~~l~~~:glJ~~~~~~ii&Tgfi~
City:          ~~~~~~1mt~§!&.l~~~l-.~~iN~a~~ill
State    1,1[~~~~1.:1fi.\f~1~ Zip+4: ~~l?~~lli~~~~~il1~1~~
Telephone:      ¥i@JfiJ{~~~fil~ ext
Fax:     :Ifi~~¥[(t~tl~ffl~tf~-~lJJJ
Email:




                                                             PageS ofS
                       •                                           ••
                                 Docket No. WRIT 1001
                               . Re: Cause No: E0004327

STATE OF TEXAS:                                 §    IN THE ELLIS COUNTY
                                                §
             PLAINTIFF                          §    COURT AT LAW No. 2
                                                §
       vs.                                      § 109 SOUTH JACKSON St.
                                                §
Fred.erick-Wil]iam: Van Horn                    § WAXAHACHIE, TEXAS
                                                §
             Appellant                          § 75168


                     CERTIFICATION OF SERVICE

1. ·   I Relater Frederick-WUUam: Van Hom, hereinafter referred to as Affiant,
being of majority in age, competent to testify, as self realized entity, free man
upon the land, my yes be yes,· my no be no, do state that the truths & facts herein
are of first hand personal knowledge, true, correct, complete, certain, not
misleacling, under penalty of perjury, & in accordance with Title 28 USC 1746 &
applicable laws oithe State of Texas so help me YHVH, &:
 2.     That, Affiant on· or about September 24~ , 2015, produced the attached
 notice of appeal, to be filed/served in regards to, Doc. No. E0004327 regarding said
 cause this day in the Ellis County Court at Law No. 2 Clerks Office, Waxahachie,
 Texas 75168, &:
 3..   That, Affiant on or about this September 24th, 2015, Affiant served the
 attached, ".Affiant' above liSted document, etc.", with attachments thereto,
 hereinafter documents, by filling them also in person at the Waxabaehi.e
 municipal court at 401 South Rogers & or by placing said documents properly
· enclosed in a sealed wrapper, postage prepaid, at the Waxahachie, or other, Texas
 U.S. Post Offices, listed below:
 The Current :filing entails Appellant' Notice of appeal, Pleading & volume 1 of 2

                                             Page 1 of2
                       .Appellants Certificate of Service September 24th, 2015
                         --                                                 ••
& volume 2 of 2 of the appellants record prepared by Appellant.
  1.     Court Of Criminal Appeals
. P.O. Box 12308
                                          Du ~ .,;v.,      St.~ A·pV>t.. r\ b-t"t~
                                                    oq).;d~~s IQ~'1""".t'"'7 i\rpella~s
 Austin, Texas 78711

 6.     Mayor of Waxahachie:
 P.O. Box 757                                       Rt~~~ -(:v--\~ (\e.vf'k5 ~{..Cu~ [~c --~
 Waxahachie, Texas 75168

 7.      State Commission on Judicial Conduct
 P.O. Box 12266
 Austin, Texas 78711



 As an interested party, Non-attorney, Witness, Man & Living Spirit Expressly
 Reserving All Liberties.    ·        .25tlr.
            &s     mi      o~~ ~ber 2015, by Affiant:

 Frederick·Wi11iam: Van Hom
 2334 S. Hwy. 77
 Waxahacbde.Texas 75165
 Ph. No. 972 937 6059

                                              Page2 of2
                         Appellants Certificate ofService September241h, 2015
•                     -~-·---------~--------------~------




              WAXAHACHIE
           316 N COLLEGE ST
              WAXAHACHIE
                  TX
               751659998
              4894950165
09/24/2015    (800>275-8777            4:18PM

Product                     Sale          Final
Description                 Oty           Price
born    ~:----------$195.00-
Value
     
  Dom M.O. Fee                         $1.25
'fotaT ____________ _
Cash______ _
Change
Order- stamps at usps.com/shop or call
1-800-Stamp24. Go to
usps.com/clicknship to print shipping
labels with postage. For other
information call 1-800-ASK-USPS.

~XX~XXXXXXXXXXXXXXXXXXXXX~XXXX~*******

Get your mail when and where you want
it with a secure Post Office Box. Sign
up for a box online at
usps.com/poboxes.
**************************************

 All sales final on stamps and postage
 Refunds for guor·anteed services only
      Thank you for your business
           HELP US SERVE YOU BETTER
           TELL US ABOUT YOUR RECENT .
               POSTAL EXPERIENCE
                     Go to:
       https://postalexperience.com/Pos
            or scan this code w.i th
              your mobile device:




            or call 1-800-410-7420.
              YOUR OPINION COUNTS



Bill #:. 840-57520083-2-391639-2
Clerk: 07
                     •
                           Docket No. WRIT 1001.
                           Re: Cause No: E0004327

STATE OF TEXAS:                        § IN THE ELLIS COUNTY
                                       §
           PLAINTIFF                   § COURT AT LAW No. 2
                                       §
     vs.                               § 109 SOUTH JACKSON St.
                                       §
Frederick.·WiUiam: Van Hom             § WAXAHACHIE, TEXAS
                                       §
           Relater                     § 75168


                               Notice of Appeal
     I am Appealing the September 9th· order of Ellis county court at law No~ 2.
      Please take 'Notice of Appeal: Pleading'. Filed here with is a CD of the
appellants record if I did not provide you a paper-copy.            ·

     . The count court at law No. 2 is being given notice only, with 'the paper
record & the request .for the clerks record. The docketing statement & fee are
going to the Court of Criminal Appeals.



As an interested party, Non·attomey, Witness,- Man & Living Spirit Expressly
Reserving All Liberties.
~~ W~ ~ ~y of September 2015, by Petitioner:

Frede:rick.·Wi11iam: Van Hom
2334 S. Hwy. 77
Waxahachie,Texas 75165
Ph. No. 972 937 6059




                                                                  f I L E. D SEP 2 4 2015
..                                                         •       ··2315 SEP clt ftM ~.~ 2t:
                                                                        fiLE() FOR 1\t.Cfmtl .
                                                                           OIHOY POLLEY
                                                                       ELLIS C0UHTY CLERK




                                  Appellant' Record
                                    Volume 1 of2      ·
                       Municipal Court Docket No. E0004327
                           County Docket No. WRIT 1001
                         In The County Court At Law No. 2
                     Honorable Judge: A. Gene Calvert, Jr. Judge
                                      Presiding


                                  The State Of Texas
                                                          Plaintiff,
                                          V.

                            Frederick·William: Van Hom,
                                                           Defendant


                                     Appeal to the
                          Court Of Crimina] Appeals of Texas
                                    P.O. Box 12808
                                 Austin Texas 78711
                                   Ph: 512 468 1551


     Relater: Private Litigant:         Respondent Attorney: DANA D. HUFFMAN
     Frederick-William: Van Hom         T.B.N. 00792593
     2334 S. Hwy. 77,                   401 South Rogers
     1Vaxahachie,Texas 75165            Waxahachie Texas 75168
     Phone No. 972 937 6059             Phone No. 972 713 7757
                                                                 2915 SEP
                                                                      .
                                                                          aJ.- RM
                                                                          .    . . ~;,. 2il~
                                                                                           ·•·

                                                                   FILED FOR HtCUiH'l
                                                                     QIHDY P.OLLEY
                                                                  ELLIS. C0UNTY CLERK




                             Appellant' Record
                              ,Volume 2 of 2
                  Municipal Court Docket No. E0004327
                      County Docket No. WRIT 1001
                    In The County Court At Law No. 2
                Honorable Judge: A. Gene Calvert, Jr. Judge
                                 Presiding


                             The State Of Texas
                                                   Plaintiff,
                                     v.
                       Frederick·WilHam: Van Horn,
                                                     Defendant


                                Appeal to the
                     Court Of Criminal Appeals of Texas
                               P.O. Box 12808
                            Austin Texas 78711
                              Ph: 512 463 1551

                                                                   -
Relater: Private Litigant:         Respondent Attorney: DANA D. HUFFMAN
Frederick·Wmiam: Van Horn          T.B.N. 00792598
2884 S. Hwy. 77,                   401 South Rogers
Waxahachie, Texas 75165            Waxahachie Texas 75168
Phone No. 972 937 6059             Phone No. 972 713 7757
                      •      Docket No. WRIT 1001.
                                                              •
                             Re: Cause No: E0004327

S'l'ATE OF TEXAS:                          § IN THE ELLIS COUNTY
                                           §
            PLAINTIFF                      § COURT AT LAW No. 2
                                           §
      vs.                                  § 109 SOUTH JACKSON St.
                                           §
Frederick-William: Van Hom                 § WAXAHACHIE, TEXAS
                                           §
             Relater                       § 75168


                        Notice of Appeal: Pleading.
       I am Appealing the September 9th order of Ellis county court at law No. 2.
       The reason I have prepared this notice of appeal this way is because of all
the problems I am having with the Ellis county clerks. The latest being my
asking for the docketing statement & being refused. The challenge to the subject
 matter jurisdiction being denied on the 9th is the grounds for this appeal.
      Summary of the complaint provided because this is as I understand it an
                        accelerated appeal: Appeal· Regular.
       I understand I am to follow the rules of a regular appeal just at the
 accelerated table.
       The state has no standing to prosecute me in the first place, no grounds, &
 none of any other kind of right to prosecute me, this }:,eing essentially the third
 time makes it just another form of malice. They have no right to prosecute me or
 even try. I am not liable or subject to their interests. They have no right to the
 precedence provided by probable cause when they know they have no cause to
 prosecute me: in the first place e.g. probability or other wise via such grounds.
 The only mater before the court at this time is the challenge to the subject matter
 & the subsequent mandatory termination of the criminal prosecution against me.
 The damages are not before the court until the accrual of the criminal action, & a


                                        Page 1 of34
                            Notice of Appeal. September 24th. 2015
r .,
  ..\

                                        Docket No. WRIT 1001.
                                                                         •
                                        Re: Cause No: E0004327

        STATE OF TEXAS:                               § IN THE ELLIS COUNTY
                                                      §
                     PLAINTIFF                        § COURT AT LAW No.2
                                                      §
              vs.                                     § 109 SOUTH JACKSON St.
                                                      §
        Frederick-William: Van Horn                   § WAXAHACHIE, TEXAS
                                                      §
                      Relater                         § 75168

                           Objections Regarding
         Defendants Request For The Clerks Record, & My response
                        to the justice department.
              I was trying to accomplish verifying the costs per page of documents in the
        clerks record in the Ellis county main clerks office Phone No. 972 825 5070,
        frustrated I called the Ellis county court at law No. 2 phone No. 972 825 5066. I
        got to talk to J:>atricia Marshall, she said any of the Ellis county clerks can answer
        my filing questions, to my question of how much does it cost per page for the
        clerks record. I already knew the maximum was a dollar a page that can be
        charged, & when I called again the Ellis county main clerks office at Phone No.
        972 825 5070, I asked for Morgan: the clerk who occupies Ellis county court at law
        No. 2 desk at the Ellis county main clerks office & she told me 1 dollar a page
        only after I spoke about my conversation with Patricia Marshall a couple of
        minutes earlier.     Patricia Marshall works at the Ellis county court at law No. 2
        judge' office & Patricia Marshall told me I have to conduct all my affairs through
        the Ellis county main clerks office so I am stuck with this problem. I want to
        accomplish purchasing the clerks record so I don't have my appeal dismissed for
        failure to follow the rules. On the 24th of September I talked to Morgan in person
        at the counter of Ellis county court at law No. 2 Ellis county main clerks office
        desk about the currant filling of my request for the clerks record & my notice of
                                                Page 1 of 4
          Objections Regarding Defendants Request For The Clerks Record, & My response to the justice
                                      department: September-25th -2015
t· ..


                                 •                                        •
        appeal. While at Morgan' desk while filing my 528 or there about page 2 volume
        appellants version of a clerks record I noted that I had forgot this document
        requesting the clerks record see below I pointed out that the below requested
        information for the clerks record was found in the body of the Index' table of
        contents, & that I would. bring in my forgotten separate request for the clerks
        record tomorrow. Morgan than says what record then she says there is only what
        I filed & that there is -no clerks -record.
               Instead of going in I have made this documentation of these several
        concerns & I am mailing my request instead. I figure The clerks record if she uses
        the documents I asked for or she copies my format, the cost. should not be more
        than 600.00 dollars, money I will set aside for her, & do to the given
        circumstances & the fact that the planed earnest money I was going to provide got
        used up making 3 copies of the appellant record one for the municipal court the
        county court & the court of criminal appeals. I don't have anything to pay at this
        time, anyways, but I will have the money as soon as possible. I need her to call
        me at 972 937 6059 with the figure otherwise I will assume there is not going to
        be a cost or a record regardless that I requested it thus there will be no other
        record than the one I provided.
               I have read & do apply the rules to the best of my ability Its like this
        response to the justice departments refusal to investigate the crime against me
        created by my being criminally prosecuted. The Texas torts claims act does not &
        can not bar alternative forms of opportunity even though one may be made hole
        by the first avenue, I have the right to all remedies provided by the principles of
        the law. Seeking to notice the justice department of the situation allows me to
        address the fraud without filing an individual suite against the judges. What the
        justice department is ignoring is the fact that I am not an amended citizen. I
        personify an original citizen such as Washington or Lincoln.                   Literally the
        prosecution against me is un Constitutional they have no right, they cant
        prosecute me, its fraud, what they are doing is criminal, & they know it. It can
                                                Page 2 of 4
          Objections Regarding Defendants Request For The Clerks Record, & My response to the justice
                                      department: September-25th -2015
                                     •                                       •
  ,, ..
·,}'
       ·•
            not be allowed to continue even if they can afford to pay or are legislatively
            required to do so for having hurt me. What the justice department is doing is just
            bad form, if it is as it appears to be, in that the justice department is there to
            prosecute criminal behavior of the states judges then certainly my complaint is
            appropriately asserted. The bad form lay at there stating that there is nothing to
            investigate when clearly there is.



                  The 7 documents listed below Encompass the Portion of the clerks record I
            am requesting. I provide a copy of how I would & did put mine together mine is
            around 528 pages. Please let me Know what it cost & I will bring as much or all I
            can at that time.


            27.   Tab 27. August 6th, 2015: Defendants Petition For Writ.ofProhibition.
                                                                                          Page R-119.
                  To save time & money I reformatted to include the record filed with Tab 27
            above to add Tabs 28 through 32 below thus this adding of pages R-161 through
            R-257 are what makes to the best of my ability & knowledge a complete record of
            E0004327. I suggest & ask the clerk to copy me & I have provided earnest money
            down for this purpose, & it would be in my opinion the most efficient way, & an
            even better situation would be for the Court to proceed on my record. Basically
            Tabs 27 through Tab 32 are the last 7 documents filed & the subject of this
            appeal. Of course I know she may have some other policy to fallow & I may be
            required to use her record .. I really hope we can just use mine.


            28.   Tab 28. August 12th, 2015: Defendants Receipt paying for the filing of the
            Petition For Writ of Prohibition p. R-170.                                    Page R-161.
            29.   Tab 29. August 14th, 2015: Letters, Questions, & complaint Regarding the


                                                    Page 3 o£.4
              Objections Regarding Defendants Request For The Clerks Record, & My response to the justice
                                          department: September-25th -2015
'•'
'

      delay.
                               •                                        •           Page R-171.
      30.      Tab 30.   September 9th, 2015:        Order Denying my petition for writ of
      prohibition from the county court at law No. 2.                               Page R-189.
      31.      Tab 31.    September lOth, 2015:          The Justice Departments response
      regarding: Letters, Questions, & complaint Regarding the delay.               Page R-190.
      32.      Tab 32.   September ttth, 2015:       Motion to reconsider & or plea to the
                                                                                    Page R-194_.
                                       Volume 2 of 2 begins
      33.      Tab 33. September 24th, 2015: Notice of Appeal, Pleading.            Page R-221.




      As an interested party, Non-attorney, Witness, Man & Living Spirit Expressly
      Reserving All Liberties.
      ~~1(~~ 24th ~ay of September 2015, by Petitioner:

      Frederick-William: Van Horn
      2334 S. Hwy. 77
      Waxahachie,Texas 75165
      Ph. No. 972 937 6059




                                              Page 4of4
        Objections Regarding Defendants Request For The Clerks Record, & My response to the justice
                                    department: September·25th -2015